Detailed Interview Summary
The arguments against the prior art rejection presented in the agenda and discussed during the interview are reproduced below with subsequent Examiner response sections.

    PNG
    media_image1.png
    262
    587
    media_image1.png
    Greyscale

Response:  This argument was previously addressed in the Advisory Action mailed 3/1/2021, and the most recent Non-Final Office Action mailed 4/2/2021 (see pages 19-21 of Non-Final), as well as in the rejection itself.  No argument is filed against the rejection of record which explicitly details how the prior art meets the feature in multiple ways.  The argument is thus not persuasive.

    PNG
    media_image2.png
    310
    604
    media_image2.png
    Greyscale

Response:  This argument was addressed on pages 21-23 of the prior Office Action.  An 

P42 of Tyler is reproduced below, wherein in its entirety, it is clear that Tyler teaches that PPS may be used and that because PPS may not be sufficiently effective in preventing oxygen and certain fluid migration over the life time of the cell housed within the contain, it may be reinforced with supplemental additives configured to prevent such migration.  Thus, Tyler presents an additional reason to utilize PPS in conjunction with (i.e., “may be reinforced with”) supplemental additives such as the (PSU) material as taught by Akiyama (P31, 86; claim 7) and/or those enumerated at P43 of Tyler.  

    PNG
    media_image3.png
    318
    442
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    78
    442
    media_image4.png
    Greyscale



	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the container 60 (“case”) of Tyler such that the composite material 76 utilized for its composition including PPS is mixed specifically with PSU as taught by Akiyama given the material is explicitly taught for use as a composition suitable for a secondary battery case that makes it possible to maintain the initial electrolytic performance over a long period of time (abstract; P31, 86, claim 7).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, the selection of the known PPS + PSU composition as taught my Akiyama described as a material for a secondary battery case (i.e., based on its suitability for its intended use) supports a prima facie obviousness determination.
Note that the PPS + PSU composite material is considered intrinsically thermally conductive and capable of enabling removal of thermal energy generated during operation of the battery given the Court has held that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II).


    PNG
    media_image5.png
    148
    564
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    384
    590
    media_image6.png
    Greyscale


Response:  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981):  

“Test of obviousness is not whether features of secondary reference may be bodily incorporated into primary reference's structure, nor whether claimed invention is expressly suggested in any one or all of references; rather, test is what combined teachings of references would have suggested to those of ordinary skill in art.”  

The references, taken collectively, provide teaching, suggestion, and motivation to arrive at the claimed features.  The prior rejection of record noted, in view of the teaching reference to Munshi, that the selection of a given battery chemistry and constituents thereof based on the design needs and/or intended use of the battery is well within the ambit of one having ordinary skill, Munshi teaching  the interchangeability of different types of battery chemistry based on the design requirements of the battery:   
While the preferred embodiments of the invention have been shown and described, modifications thereof can be made by one skilled in the art without departing from the the methods and compositions of the invention can be readily extended to any battery chemistry, both primary and secondary to provide other superior performance batteries (C32/L7-24) (Examiner emphasis).

Thus, the Office Action concluded that it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select a desired battery chemistry and its applicable constituents based on the design needs and/or intended use of the battery of Tyler given Munshi teaches it is within the skill set of one having ordinary skill in the art to select a desired battery chemistry based on the design needs, cost, and/or intended use.  
Therefore, respectfully, it is not clear how claiming the well known rechargeable battery of a silver-zinc cell as taught by Casey and applied above (versus a nickel-zinc cell of Ropp or any other well-known rechargeable battery chemistry) could serve as a patentable difference over the prior art.   Additional references are cited below teaching the same thing as taught by Munshi, i.e., that the interchangeability and selection of a given battery chemistry is well within the ambit of one having ordinary skill in the art:
Meyer et al. (US 2004/0263119) (P25)
	In some constructions and in some aspects, the battery 20 can have any battery 
	chemistry such as, for example, lead-acid, Nickel-cadmium ("NiCd"), 
	Nickel-Metal Hydride ("NiMH"), Lithium ("Li"), Lithium-ion ("L-ion"), another 
Lithium-based chemistry or another rechargeable battery chemistry.
	McGuire (US 2011/0171497) (P24):  

Any suitable battery chemistry can be used including both wet and dry 
cells.

	Roumi (US 2015/0171398):

[0171] The electrochemical cells can be rechargeable or primary.  They can 

Nickel cathode based batteries, lead-acid based batteries or any other battery 
chemistry.

	Baughman (US 2014/0266222):
  
 [0018] Battery pack 26 may utilize any suitable battery chemistry, including 
those that are based on the following technologies: lithium ion, nickel metal 
hydride (NiMH), nickel cadmium (NiCd), sodium nickel chloride (NaNiCl), or some 
other battery technology.  According to one example, cells 34 of battery pack 
26 are lithium-ion battery cells.  Battery pack 26 should be designed to 
withstand repeated charge and discharge cycles, and may be used in conjunction 
with other energy storage devices, such as capacitors, super capacitors, 
inductors, etc. Those skilled in the art will appreciate that vehicle battery 
packs may be provided according to any number of different embodiments, may be 
connected in any number of different configurations, and may include any number 
of different sub-components, like sensors, control units, and/or any other 
suitable components known in the art.

	Hill et al. (US 2010/0025132):

[0031] In accordance with another embodiment of the invention, the 
propulsion power source may include batteries with any battery chemistry known 
in the art or later developed.  Such electric or hybrid electric vehicle 
batteries may include, but are not limited to, lead-acid ("flooded" and VRLA) 
batteries, NiCad batteries, nickel metal hydride batteries, lithium ion 
batteries, Li-ion polymer batteries, zinc-air batteries or molten salt 
batteries.  In some implementations, battery storage capacity may be within the 
18 to 100 kWh capacity range. 
  
[0036] In accordance with some embodiments of the invention, the negative 
electrode may include an active material with a metal oxide, metal sulfide, 
metal nitride or metal alloy.  In some implementations of the invention, the 
negative electrode may include active materials for any battery chemistry known 
in the art. 

	Furthermore, there is motivation to select the silver-zinc cells as detailed in the rejection of record and emphasized below:

Casey teaches that the disclosed battery is useful for applications requiring high energy density and multiple charge capability (abstract), and that such batteries are important for the aerospace industry and the NASA space station program (C1/L25-27), and the batteries provide superior cycle life performance yet are feasible to produce taking into account such conditions as cost, safety, and environmental concerns (C1/L27-3).  Casey teaches rechargeable Ag-Zn (silver-zinc) batteries with “high energy and power density, longer cycle life, practice size and weight requirements, and moderate cost materials that are environmentally feasible to use” (C4/L51-55; C6/L32-48) with “particular application where light weight relative to contained energy and high power is required such as portable industrial equipment… medical instruments, aircraft and military applications” (C6/L49-54).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select an appropriate battery chemistry and configuration for the needs of the battery and/or needs of the system powered by the battery including the known configuration of Casey’s secondary battery that utilizes silver-zinc cells including a positive electrode wrapped in layers of cellophane, Casey teaching the benefits enumerated above, given that the Courts have held the selection of a known entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); see MPEP § 2144.07.  Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Accordingly, the arguments presented are not persuasive and the rejection would be maintained.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729